DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, 9, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grotebevelsborg (US 20180304324) in view of Dendel (US 20150203393), Choate (US 20080193994), Chappell (US 3963637) and Giraldo (US 20120067817).
	With respect to claims 1 and 9, Grotebevelsborg discloses a system and method for processing solid waste (Figure 1:A) in which a light fraction separator (Figure 1:100) is used to separate solid waste into a light fraction and a slurry.  The light fraction (Figure 1:D) is withdrawn from the top of the separator via a discharge opening (Figure 
	Dendel discloses a grit removal system that comprises a first grit staging tank (i.e. a “first portion”) that includes a screen (Figure 1:14) and a lift station (Figure 1:16)1.  This first portion is in fluid communication with a grit removal unit (Figure 1:18) that includes a hydrocyclone.  The grit removal unit 18 may additionally include any number of staging tanks.  This is taught in at least paragraph [0030] (“the grit remover 18 can include aerated grit chambers, vortex-type (paddle or jet induced vortex) grit removal systems, detritus tanks (short-term sedimentation basins), horizontal flow grit chambers (velocity-controlled channel), and hydrocyclones (cyclonic inertial separation)”).  Next, de-gritted fluid is passed to a second grit staging tank (i.e. a “second portion”) that includes clarifier, which functions as a clean tank.  All de-gritting units are in connected in series, and therefore are all in fluid communication with each other.
	Choate discloses a system and method for processing solid waste in which a separator (Figure 2:215, 235) is configured to separate the solid waste into small and large fractions.  The small fraction is a slurry that is transported to a grit removal system (Figure 2:245) to produce a de-gritted slurry.  This is taught in at least paragraphs 
	Chappell discloses a system and method for processing solid waste.  Chappell discloses in at least column 1, lines 26-36 that grit staging tanks are commonly used to remove grit from a waste stream via sedimentation (“Suspended solids are generally separated from a liquid waste by mechanical methods or chemical treatment. Mechanical methods of removing solids include passing the waste or sewage through screens, filters, grit chambers (shallow rectangular tanks in which the velocity of flow is checked so as to cause the grit to settle out, carrying some of the organic material with it), sedimentation basins…”, emphasis added).
	Before the effective filing date of the claimed invention, it would have been obvious to use a grit-removal system in the system of Grotebevelsborg in order to remove contaminate particles prior to anaerobic digestion.  Grotebevelsborg already requires at least one separation step to remove a solid waste component, and so those of ordinary skill would have recognized that the addition of another separation step – i.e. grit removal – would have been complimentary to the general purpose of what Grotebevelsborg is attempting to accomplish (i.e. the removal of solid contaminants and particulates prior to fermentation).   Choate teaches in at least paragraph [0019] that grit removal is particularly useful when practiced before anaerobic digestion because it remove less desirable materials (e.g. volatile solids, cellulosic material and plastics) from the most organics-rich material.  Choate and Chappell are cited for evidence that grit removal systems typically utilize a grit staging tank, a hydrocyclone, or a 

	Grotebevelsborg, Dendel, Choate and Chappell, however, still appear to differ from Applicant’s claimed invention because the references do not expressly disclose a recycle flow path connecting the second and first portion of the grit staging tanks.
	Giraldo discloses a system for processing solid waste comprising a grit removal system comprising one or more grit staging tanks comprising first portion (Figure 10:1012) and a second portion (Figure 10:1020).  A recycle flow path (Figure 10:1026) connects the second portion to the first portion, and an anaerobic digester (Figure 10:1030) is configured to receive de-gritted slurry from the grit staging tanks.  This is described in at least paragraph [0052].
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that a recycle flow path connects the first and second portions of the modified Grotebevelsborg system.  Giraldo teaches that it is often beneficial to use a recirculation line to return a grit-containing sludge portion back to the initial first portion of a staging tank for additional treatment.  Those of ordinary skill would have recognized that recycle lines are typically used to increase efficiency and reduce cost by allowing one to recover product material from a waste stream.  Applying a known technique (here, a recycle line) to a known device ready for improvement to yield predictable results is prima facie obvious. See MPEP 2143.


	With respect to claim 3, Grotebevelsborg, Dendel, Choate, Chappell and Giraldo disclose the combination as described above.  Grotebevelsborg shows in at least Fig. 1 that the light fraction separator includes a vertically oriented rotor (Figure 1:6) inside a cylindrical wall.

	With respect to claim 6, Grotebevelsborg, Dendel, Choate, Chappell and Giraldo disclose the combination as described above.  The wall of the Grotebevelsborg light fraction separator includes a plurality of openings for introducing solid waste A, removing the light fraction D and removing the slurry C.  The slurry C is shown in the Figures as being collected from outside the cylindrical wall. 

	With respect to claims 7 and 16, Grotebevelsborg, Dendel, Choate, Chappell and Giraldo disclose the combination as described above.  Both the Grotebevelsborg and Choate references teach anaerobic digesters that are wet digesters.



	With respect to claim 15, Grotebevelsborg, Dendel, Choate, Chappell and Giraldo disclose the combination as described above.  It would have been obvious to operate the Grotebevelsborg light fraction separator under a variety of different conditions, including those that produce a slurry having a dried solids content of 12% or less.  Those of ordinary skill would have recognized that the composition of the slurry product would be affected by multiple variables, including, for example, retention time, initial waste composition, membrane pore size, and impeller shape and operation.  It is well within the ability of one of ordinary skill in the art to optimize result effective variables to arrive at a desired outcome (in this case, a slurry having a dry solids content of less than 12%).  Paragraphs [0021] and [0033] that good results are typically achieve when the organic waste is sent to the separator at less than 20 wt % solids, and so it can be safely assumed that the separator is capable of being used to reduce this concentration down to less than 12 wt % solids.

	With respect to claims 17 and 18, Grotebevelsborg, Dendel, Choate, Chappell and Giraldo disclose the combination as described above.  Choate additionally states in at least paragraphs [0015], [0017 and [0025] that an hydrolysis reactor (Figure 1:110) is used to further breakdown biomass into residual solids and a liquid component including 

	With respect to claims 19 and 20, Grotebevelsborg, Dendel, Choate, Chappell and Giraldo disclose the combination as described above.  As discussed above, Chappell teaches that multiple grit tanks and sedimentation basins may be provided as part of the grit removal system.  It would have been obvious to use any of these containers as a grit tank and/or a clean tank, as the basic structure for each of these tanks is the same (i.e. they are defined by what is put into them, as opposed to a specific structure).  Furthermore, it is noted that Dendel expressly teaches that the first portion 14, 16 may function as a grit tank to remove large solid materials and that the second portion 20 may function as a clean tank to remove grit from treated fluid having a lower concentration of grit.

Claims 4, 5, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grotebevelsborg (US 20180304324) in view of Dendel (US 20150203393), Choate (US 20080193994), Chappell (US 3963637) and Giraldo (US 20120067817) as applied to claims 3, 9 and 12, and further in view of Shindo (US 5587320).
	Grotebevelsborg, Dendel, Choate, Chappell and Giraldo disclose the combination as described above.  Grotebevelsborg additionally teaches that the rotor 6 includes blades 9 that mix the waste stream and lift the light fraction to the top of the vertical unit.  It is unclear if these blades are configured to comminute and/or macerate the material.

	Before the effective filing date of the claimed invention, it would have been obvious to ensure that at least some of Grotebevelsborg’s rotating blades are configured to macerate and/or comminute the solid waste material.  Shindo teaches that thorough crushing of the organic material allows for a more uniform mixing of fermentable materials, which facilitates downstream anaerobic digestions.  One of ordinary skill would have recognized that a complete pulverization of the organic material would allow fermentable components to be separated out with the slurry and removed from hard particulates, such as plastic and cellulosic material.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grotebevelsborg (US 20180304324) in view of Dendel (US 20150203393), Choate (US 20080193994), Chappell (US 3963637) and Giraldo (US 20120067817) as applied to claim 1, and further in view of Gravett (US 20140291259).
	Grotebevelsborg, Dendel, Choate, Chappell and Giraldo disclose the combination as described above.  Although Dendel, Choate, Chappell and Giraldo describe various grit removal mechanisms, the cited prior art does not specifically disclose a grit washing system.

	Before the effective filing date of the claimed invention, it would have been obvious to grit removal system added to the system of Grotebevelsborg includes a grit washing system.  Gravett teaches that a grit washing system may be as simple as a “washer [that] comprises a body of water, in which glass and grit settle and light organic material is able to pass over a weir provided in the body of water before passing to the drainage step”.  Gravett states that the washing system provides the benefit of generating a clean organic stream and a glass and grit fraction that can then be disposed.  

Response to Arguments
In response to Applicant’s amendments filed 15 December 2021, the previous rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Grotebevelsborg with Dendel, Choate, Chappell and Giraldo.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidenced by the provided High Tide Tech NPL, a typical “lift station” includes at least one grit staging tank that includes a filter for removing coarse materials.